Title: From James Madison to James Monroe, 24 July 1816
From: Madison, James
To: Monroe, James


Dear Sir
July. 24. 1816

I must ask the favor of you & Mr. Rush to attend to the subject of the letter from Mr. Munroe & the one inclosed in it.  As the building proposed is to be on public ground, for pub: use, & eventually to be purchased, with rent in the mean time, paid, by the public, the Ex: sanction merits enquiry & consideration.  There is always some risk of error, in yielding to sudden impulses, especially when derived from private & irresponsible resources.  To justify it in any case, the necessity ought to press; and the inconveniency from delay, such as not to have been foreseen by the more competent & Customary Authority.  You & Mr. R. with the information of the Superintendent will appreciate all these considerations, better on the spot, than I can here.  Say something to me, if requisite, on the subject of the letter from Jos: Salsbury.  That from Mr. Ware will require attention, on the actual resignation of Mr. Poindexter.

J. M.

